Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 25 June 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von],Knox, Henry


                  
                     To Majr Genl Baron Steuben, Majr Genl Knox, Brig. Genl Hand, & Col. Pickering
                     Gentlemen
                     Head Quarters June 25 1783
                  
                  I refer to your consideration A Memorial of Mr Hoaksley with sundry other papers relative to the condemnation of Merchandize &c. at York Town, said to have been carried in a Flag of Truce from N. York to Virginia—After an investigation of the Papers & the examination of Mr Hoaksley you will please to report your Opinion whether any alteration and what, ought to be made in the former decision.  I have the honor to be &c.
                  
               